george c huff petitioner v commissioner of internal revenue respondent docket no filed date claiming to be a bona_fide_resident of the u s virgin islands at the close of and and claiming he was qualified for the gross_income tax exclusion provided by sec_932 p a u s citizen filed territorial income_tax returns with the virgin islands bureau of internal rev- enue he did not file federal_income_tax returns for those years r determined that p was not a bona_fide_resident of the virgin islands and was not qualified for the gross_income tax exclusion as claimed therefore r issued a notice_of_deficiency determining income_tax deficiencies and penalties for and for protective reasons p filed a petition in this court but asserts that the deficiency relates to a virgin islands tax matter over which this court lacks jurisdiction held although this case involves putative virgin islands transactions the notice_of_deficiency determines deficiencies in federal_income_tax whether p satisfies all the require- ments set forth in sec_932 and thus need not file a federal tax_return or pay federal_income_tax for and is a matter which this court has jurisdiction to decide held further p’s motion to dismiss for lack of juris- diction will be denied verdate 0ct date jkt po frm fmt sfmt v files huff sheila huff v commissioner william m sharp lawrence r kemm joseph a diruzzo iii and marjorie rawls roberts for petitioner daniel n price and ladd christman brown jr for respondent opinion jacobs judge this case is before the court on petitioner’s motion to dismiss for lack of jurisdiction the specific ques- tion to be decided is whether this court has jurisdiction to redetermine federal_income_tax deficiencies and penalties of a u s citizen who claims to be a bona_fide_resident of the u s virgin islands at the close of each of the years at issue ie and and to be exempt from u s tax filing and payment requirements as a consequence of his satisfying all the requirements of sec_932 all section references are to the internal_revenue_code code in effect for the years at issue unless otherwise indicated background petitioner is a u s citizen he resided in florida when he filed his petition in this court on date claiming to be a bona_fide_resident of the u s virgin islands virgin islands at the close of and petitioner filed territorial income_tax returns with the virgin islands bureau of internal revenue bir for and and claimed he was qualified for the sec_932 gross_income exclusion and therefore did not have to file a federal_income_tax return or pay federal_income_tax for those years following an audit of petitioner’ sec_2002 and virgin islands income_tax returns on date respondent issued petitioner a notice_of_deficiency determining the following federal_income_tax deficiencies and additions to tax additions to tax_year deficiency dollar_figure big_number big_number sec_6651 dollar_figure dollar_figure dollar_figure sec_6651 dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure verdate 0ct date jkt po frm fmt sfmt v files huff sheila united_states tax_court reports attached to the notice_of_deficiency was a form 4549-a income_tax discrepancy adjustments which set forth the basis for the income_tax deficiencies and additions to tax involved herein it is determined that during the taxable_year sec_2002 through you were not a bona_fide_resident of the united_states virgin islands usvi it is also determined that you participated in a tax_avoidance scheme which involved improperly claiming to be a resident of the usvi and superficially recasting us-source income as usvi source income in order to inappropri- ately and invalidly claim a tax_credit of under the usvi economic development program it has also been determined that all transactions between nasco corporate finance consultants llc nasco and american benefits institute inc abi employers international inc ei professional advisory group inc pag and george c huff including any entity controlled or owned in whole or in part by george c huff are part of a series of step sham transactions devoid of economic_substance and will not be recognized for us federal_income_tax purposes these step sham transactions were part of a larger tax_avoidance scheme and were entered into solely in an attempt to superficially recharacterize us-source income as usvi-source income in order to inappropriately and invalidly claim a tax_credit of under the usvi economic development program see irs notice_2004_45 on date petitioner filed a petition in this court on date petitioner filed a complaint petition for redetermination of income taxes against the commissioner of internal revenue in the u s district_court district of the virgin islands st thomas and st john division district_court case no 10cv00026 on date petitioner filed in this court the motion in question i the virgin islands discussion the virgin islands are an insular area of the united_states they are a part of neither one of the states nor the district of columbia they are generally treated as a for- eign country for federal_income_tax purposes see sec_7701 in congress made a predecessor of the code part of the internal law of the virgin islands act of date ch sec_1 42_stat_123 codified as amended pincite u s c sec_1397 verdate 0ct date jkt po frm fmt sfmt v files huff sheila huff v commissioner this statute set up the mirror_tax system that remains in use virgin islands is in effect substituted for united_states and vice versa in the internal_revenue_code so that to satisfy virgin islands tax obliga- tions an individual or corporation in the virgin islands pays taxes to the bir equivalent to the taxes an individual or corporation under the same circumstances in the united_states would pay to the internal_revenue_service 820_f2d_618 3d cir as the law developed under the mirror_tax system the provi- sions of the code have been made applicable to the virgin islands so long as the specific section to be applied is ‘not manifestly inapplicable or incompatible’ with a separate territorial income_tax 430_f2d_973 3d cir quoting 395_f2d_407 9th cir the internal_revenue_service irs implemented the mirror_tax system in under the mirror_tax system as implemented some taxpayers both business entities and individuals were required to file two returns for example a corporation considered domestic in the united_states but doing business in the virgin islands was required to submit a return to the bir paying tax on income from sources in the virgin islands and to submit a return to the internal_revenue_service paying tax on worldwide income with a foreign_tax_credit allowed for the tax paid to the virgin islands the mirror system with its two separate taxing jurisdictions operated similarly for citizens of the united_states who resided in the virgin islands danbury inc v olive supra pincite the revised organic act of the virgin islands roa ch sec_28 68_stat_508 modified the administra- tion of the mirror_tax system roa sec_28 provided that the proceeds of any taxes levied by the congress on the inhabitants of the virgin islands shall be covered into the treasury of the virgin islands and shall be available for expenditure as the legislature of the virgin islands may pro- vide the section also provided that the term inhabitants of the virgin islands as used in this section shall include all persons whose permanent residence is in the virgin islands and such persons shall satisfy their income_tax obligations under applicable taxing statutes of the united_states by paying their tax on income derived from all sources both within and outside the virgin islands into the treasury of the virgin islands id in the mirror_tax system was again modified sec_932 enacted as part of the tax_reform_act_of_1986 tra verdate 0ct date jkt po frm fmt sfmt v files huff sheila united_states tax_court reports publaw_99_514 100_stat_2596 and amended in provides the current rules with respect to the taxation and filing_requirements of individuals sec_932 coordination of united_states and virgin islands income taxes c treatment of virgin islands residents - application of sub- section -this subsection shall apply to an individual for the taxable_year if- a such individual is a bona_fide_resident of the virgin islands at the close of the taxable_year or b such individual files a joint_return for the taxable_year with an individual described in subparagraph a filing requirement -each individual to whom this subsection applies for the taxable_year shall file an income_tax return for the tax- able year with the virgin islands residents of the virgin islands -in the case of an individual- a who is a bona_fide_resident of the virgin islands at the close of the taxable_year b who on his return of income_tax to the virgin islands reports income from all sources and identifies the source of each item shown on such return and c who fully pays his tax_liability referred to in sec_934 to the virgin islands with respect to such income for purposes of calculating income_tax_liability to the united_states gross_income shall not include any amount included in gross_income on such return and allocable deductions and credits shall not be taken into account thus an individual who is a bona_fide_resident of the virgin islands and incurs income_tax obligations to both the united_states and the virgin islands may satisfy his reporting and payment requirements by filing only with and paying tax only to the virgin islands if he satisfies each of the three requirements of sec_932 if the individual fails to meet any of these requirements he must file a fed- eral income_tax return with the irs see s rept pincite consequently an individual failing to satisfy all three requirements of sec_932 may be required to file an income_tax return and be liable for taxes in both the united_states and the virgin islands the term bona_fide_resident of the virgin islands is not defined by the code nor is it given any definition by the legislative_history instead congress authorized the sec- verdate 0ct date jkt po frm fmt sfmt v files huff sheila huff v commissioner retary to promulgate regulations for determining virgin islands residency see tra sec_1274 100_stat_2598 a virgin islands taxpayer may petition the district_court to redetermine a virgin islands tax_deficiency determined by the bir in the same manner as a u s taxpayer may petition this court sec_6212 sec_6213 mirror code v i code ann tit sec_943 see 185_fsupp2d_500 d v i the district_court has exclusive jurisdiction over the income_tax laws applicable to the virgin islands except the ancillary laws relating to the income_tax enacted by the legislature of the virgin islands u s c sec a ii the virgin islands economic development program in order to encourage economic development in the virgin islands congress has explicitly permitted the virgin islands government to reduce certain taxes sec_934 pro- vides that the virgin islands may reduce taxes on income derived from sources within the virgin islands or income effectively connected with the conduct_of_a_trade_or_business within the virgin islands pursuant to this grant of authority the virgin islands government enacted several investment incentives including the virgin islands industrial development program referred to by the parties as the economic development program or edp currently codified at v i code ann tit secs supp intended to promote growth and the development and diversification of the virgin islands’ economy the edp granted certain industrial development benefits to companies that do business in the virgin islands see v i code ann tit sec_701 participating companies receive substantial benefits including a 90-per- cent exemption on local_income_taxes a 90-percent exemption on the taxation of dividends and a 100-percent exemption on gross_receipts taxes for the years at issue regulations have not been promulgated defining a bona_fide_resident of the virgin islands however in notice_2004_45 2004_2_cb_33 the commissioner states that the determination turns on the facts and circumstances and the individual’s intentions with respect to the length and nature of his or her stay in the virgin islands citing sec_1_934-1 income_tax regs which in turn cites the principles of sec_1_871-2 through income_tax regs verdate 0ct date jkt po frm fmt sfmt v files huff sheila united_states tax_court reports iii notice_2004_45 in the irs determined that certain tax advisers were encouraging taxpayers to take highly questionable and in most cases meritless positions to claim many of the benefits of the edp to that end the irs issued notice_2004_45 2004_2_cb_33 the notice according to the notice the following is a typical scenario used by the promoters of those plans promoters typically approach a taxpayer taxpayer living and working in the united_states and advise taxpayer to i purport to become a usvi resident by establishing certain contacts with the usvi ii purport to terminate his or her existing employment relationship with his or her employer employer and iii purport to become a partner of a virgin islands limited_liability partnership v i llp that is treated as a partner- ship for u s tax purposes v i llp then purports to enter into a contract with employer to provide employer with substantially the same services that were provided by taxpayer prior to the creation of this arrangement typically after entering into the arrangement taxpayer continues to pro- vide substantially the same services for employer that he or she provided before entering into the arrangement but taxpayer is nominally a partner of v i llp instead of an employee of employer under this arrangement employer makes payments to v i llp for tax- payer’s services and no longer treats the payments as wages paid to tax- payer subject_to the withholding and payment of employment_taxes and reporting on taxpayer’s form_w-2 v i llp in turn makes payments to taxpayer for his or her services to employer v i llp typically treats these payments for tax_accounting purposes either as guaranteed payments for services or as distributions of taxpayer’s allocable share of partnership income under this arrangement the promoter may be a general_partner in v i llp and may retain a percentage of the fees received from employer v i llp either has or secures a reduction up to percent in usvi income_tax_liability under the economic development program edp of the usvi taxpayer takes the position that the edp benefits granted to v i llp provide a corresponding reduction in the income_tax_liability that taxpayer reports on his or her usvi income_tax return with respect to guaranteed payments from the partnership or distributive shares of the partnership’s net_income or both taxpayer pays tax to the usvi in an amount approximately equal to of the u s income_tax_liability that otherwise would be imposed on taxpayer’s income from performing the services taxpayer claims that for purposes of computing his or her u s income_tax_liability gross_income does not include guaranteed payments received from v i llp or taxpayer’s distributive_share if any of the part- nership’s net_income or both id c b pincite the irs stated that the promoters of these plans claim that individuals who participate in the plan can continue to verdate 0ct date jkt po frm fmt sfmt v files huff sheila huff v commissioner work in the united_states and still be a bona_fide_resident of the virgin islands virgin islands source income includes income from services performed in the united_states for purposes of determining the source_of_income the virgin islands includes the united_states and non- virgin islands income can be treated as effectively connected with the conduct_of_a_trade_or_business within the virgin islands even if under equivalent circumstances that type of income would not be considered effectively connected with the conduct of a u s trade_or_business respondent deter- mined that the transactions in which petitioner participated were the type of transactions discussed in the notice iv jurisdiction this court may exercise jurisdiction only to the extent authorized by congress 85_tc_527 however the court has the authority to deter- mine whether it has jurisdiction over a particular case 83_tc_309 we have jurisdiction to redetermine deficiencies in income estate gift and certain excise_taxes when the commissioner makes a determination that a deficiency is due a valid notice_of_deficiency is issued with respect to that determination and a petition is timely filed in response to the notice of defi- ciency see secs kluger v commissioner supra pincite 52_tc_787 petitioner maintains that the deficiencies relate to a virgin islands tax matter over which this court lacks jurisdiction petitioner posits that sec_932 and sec_934 which coordinate united_states and virgin islands income taxes constitute the tax law of the virgin islands and therefore jurisdiction over the underlying matters properly belongs to the district_court pursuant to the provisions of u s c sec a continuing petitioner maintains that inasmuch a sec_48 u s c sec a grants exclusive jurisdiction to the district_court with regard to virgin islands income_tax laws this court lacks jurisdiction because congress was removing all other courts of any district jurisdiction or level from hearing cases ‘with respect to the income_tax laws applicable to the usvi ’ u s c petitioner maintains that even though an individual may have both federal and virgin verdate 0ct date jkt po frm fmt sfmt v files huff sheila united_states tax_court reports islands tax obligations under sec_932 this does not affect the district court’s jurisdiction we do not subscribe to peti- tioner’s position u s citizens are subject_to federal taxation on their world- wide income see 265_us_47 gross_income for the purpose of calculating taxable_income is defined as all income from whatever source derived sec_61 every individual whose gross_income for the taxable_year equals or exceeds a threshold_amount is with enumer- ated exceptions not applicable here required to file a federal_income_tax return sec_6012 as a u s citizen petitioner is required to file a federal_income_tax return and use his worldwide gross_income to cal- culate his federal_income_tax sec_932 affects the determination of gross_income of an individual subject_to u s taxation if the individual in this case petitioner satis- fies all three requirements of sec_932 then the amount of gross_income reported on the individual’s virgin islands tax_return filed under sec_932 is not includable in determining his gross_income for purposes of the federal_income_tax thus if the amount of petitioner’s gross_income was that which was reported on his virgin islands tax_return then petitioner’s gross_income for pur- poses of calculating his income_tax_liability to the united_states would be zero in such a case because petitioner would have no gross_income for federal_income_tax purposes he would not need to file a federal_income_tax return but if petitioner does not satisfy all three requirements as respondent alleges then for each of the years at issue he will be required to file a federal_income_tax return even if he filed a virgin islands tax_return see sec_932 although this case involves putative virgin islands trans- actions the notice_of_deficiency determines deficiencies in petitioner’s federal_income_tax petitioner filed a timely peti- tion for redetermination with this court pursuant to sec_6213 whether petitioner satisfies all the requirements under sec_932 and thus need not file a federal tax_return or pay federal_income_tax for and is in dispute and is a matter which this court has jurisdic- tion to decide because the subject matter herein is within verdate 0ct date jkt po frm fmt sfmt v files huff sheila huff v commissioner the court’s jurisdiction we shall deny petitioner’s motion to dismiss for lack of jurisdiction an appropriate order will be issued f verdate 0ct date jkt po frm fmt sfmt v files huff sheila
